DETAILED ACTION 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending upon entry of amendment filed on 3/12/21.
3.	Applicant’s election without traverse of Group I, claims 1-11 and 14-20 in the reply filed on 3/12/21 is acknowledged.
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
4.	The information disclosure statement (IDS) submitted on 9/20/18, 1/14/19, 8/23/19, 10/25/19, 12/4/19, 5/22/20, 8/25/20 and 12/3/20 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
6.	Claims 1-11 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The instant claims are generically directed to methods of providing acceptable therapeutic index of chemotherapeutic drug targeting aberrant mammalian cells utilizing an antibody-albumin nanoparticle complex comprising albumin and an antibody with binding specificity for aberrant cells complexed with the surface portions of albumin forming stable nanoparticle complexes comprising paclitaxel, wherein said complex has aberrant cell binding specificity.
The instant claims encompass any antibody-albumin nanoparticle complex with the limitations recited using any antibody with binding specificity for aberrant cells from any species. It is unclear as to what are targets of antibody showing specificity on an antigen of aberrant cells, for example. The identity of antibody having specificity to an antigen of any aberrant cells from unknown species is unpredictable. The instant specification only discloses rituximab (at page 37). Thus, the written description provided in the specification is not commensurate in scope with the claimed invention. The disclosure of rituximab (is not representative of the claimed genus of any and all antibodies with binding specificity for any antigen on aberrant cells. The claims do not recite any structure for the antibodies encompassed and only recite a function that the antibody have binding specificity. In view of the aforementioned problems regarding description of the claimed invention, the specification does not provide an adequate written description of the invention claimed herein. See The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398, 1404-7 (Fed. Cir. 1997). In University of California v. Eli Lilly and Co., 39 USPQ2d 1225 (Fed. Cir. 1995) the inventors claimed a genus of DNA species encoding insulin in different vertebrates or mammals, but only described a single species of cDNA which encoded rat insulin.
The court held that only the nucleic acids species described in the specification (i.e. nucleic acids encoding rat insulin) met the description requirement and that the inventors were not entitled to a claim encompassing a genus of nucleic acids encoding insulin from other vertebrates, mammals or humans, id. At 1240. The Federal Circuit has held that if an inventor is “unable to envision the detailed constitution of a gene so as to distinguish it from other materials...conception has not been achieved until reduction to practice has occurred”, Amgen, Inc. v. Chugai Pharmaceutical 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, there is no structure provided except in the generic recitation of the molecule being an antibody. However, the mere property of being an antibody is not sufficient for the required function of binding specificity of any antigen of aberrant cells. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Likewise, the specification fails to provide any disclosure to support the genus of antibodies with binding specificity for any antigen at aberrant cells and there is no shared structural feature which will provide for this function either.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception CD20, the skilled artisan cannot envision the detailed chemical structure of the encompassed anti- antibodies, and therefore conception is not achieved until reduction to 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
8.	Claims 1-11 and 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. Pub. 2010/0112077(IDS reference).
The ‘077 publication teaches treatment of cancer with ABRAXANE (aka the paclitaxel/albumin nanoparticles recited in the claims) and the chimeric anti-CD20 antibody rituximab (see [0099]). Rituximab is a commercially available therapeutic antibody approved by the FDA in 1997 for the treatment of human NHL (a form of lymphoma).  The recitation of administering Abraxane meets combining therapeutically effective amount of drug, forming complex required by claim 1.  The ‘077 publication refers to such antibodies as encompassed by the term "chemotherapeutic agent" (see [0082]) and discloses that the antibody and nanoparticles can be administered at the same time in the same composition (see [0142],[0236]). The rituximab present (e.g. antibody binds antigen of aberrant cells, specified in example 1-2 of the instant application) in the composition would inherently complex with the ABRAXANE nanoparticles in the composition (as per demonstrated in Example 1 of the specification of the 
Moreover, the ‘077 publication teaches that the nanoparticles and the chemotherapeutic agent may be contained in the same composition (see [0142, 0236]), therefore, it would have been obvious to put both the nanoparticles comprising albumin-bound paclitaxel and the rituximab in the same composition. Given that the prior art nanoparticles comprising paclitaxel and albumin are identical to the claimed nanoparticles comprising paclitaxel and albumin, the composition of the prior art would inherently have the properties of the claimed nanoparticles, absent evidence to the contrary. By putting the nanoparticles and the chemotherapeutic agent(s) in the same composition, the nanoparticle complex would inherently form and therefore, meet the limitations of the instant claims, absent evidence to the contrary.  As such, the combining and forming complex achieved by nanoparticles, paclitaxel, albumin and antibody composition provides therapeutic index while reducing side effects.
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
10.	Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,533,058. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to practice the claimed method by reconstituting the lyophilized composition of ‘058 for use in the instantly claimed method. The disclosure of ‘058 in Table 1 teaches that the CD20 antibodies of the claims are used to treat lymphoma and leukemia as well as CD20 being a recognized antigen on lymphomas and leukemia cells. Reconstitution of the lyophilized composition of ‘058 would provide therapeutic index.
11.	Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Pat. 10,966,923.
 Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to practice the claimed method by reconstituting the lyophilized composition of ‘923 patent for use in the instantly claimed method. The disclosure of ‘923 patent in Table 1 teaches that the CD20 antibodies of the claims are used to treat lymphoma and leukemia as well as CD20 being a recognized antigen on lymphomas and leukemia cells. Reconstitution of the lyophilized composition of ‘923 patent would provide therapeutic index.
12.	Claims 1-11 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43 of U.S. Pat. 10,507,243.

13.	Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Pat. 10,610,484.
 Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to practice the claimed method by reconstituting the lyophilized composition of ‘484 patent for use in the instantly claimed method. The disclosure of ‘484 patent in Table 1 teaches that the CD20 antibodies of the claims are used to treat lymphoma and leukemia as well as CD20 being a recognized antigen on lymphomas and leukemia cells. Reconstitution of the lyophilized composition of ‘484 patent would provide for therapeutic index.
14.	Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Pat. 10.993,911.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of ‘911 patent is directed to lyophilized compositions of antibodies which bind an antigen expressed by a cancer cell. The specification of ‘911 patent discloses antigenic targets which include CD20. Reconstitution of the lyophilized composition of ‘911 patent wherein the antigen is CD20 would result in a complex meeting the limitations of the complex in the instant claims. It would have been obvious to practice the claimed method by reconstituting the lyophilized composition of ‘911 patent for use in the instantly claimed method wherein the antigen was CD20 because the disclosure of ‘911 patent in Table 1 teaches that the CD20 antibodies of the claims are used to treat lymphoma and leukemia as well as CD20 being a recognized antigen on lymphomas and leukemia cells providing therapeutic index.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘846 patent are directed to lyophilized compositions of antibodies which bind an antigen expressed by a cancer cell wherein the cancer cell is a leukemia cell or a lymphoma cell and it would have been obvious to reconstitute the lyophilized composition of ‘846 patent and use it for treating the cancer. It is well-known in the art that CD20 is a cellular target for leukemia and lymphoma cells and the specification discloses antibodies to CD20. Reconstitution of the lyophilized composition of ‘846 patent provides method encompassed by the claimed inention wherein the antigen is CD20 would result in a complex meeting the limitations of the instant claims and use for treating cancer by giving an antibody complex which binds an antigen expressed by a cancer cell wherein the cancer cell is a leukemia cell or a lymphoma cell would have been prima facie obvious to one of ordinary skill in the art.
16.	Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Pat. 10,596,112.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘112 patent encompass common subject matter of treating cancer, including lymphoma and leukemia (see claim 65) with a nanoparticle complex comprising albumin, antibodies having an epitopebinding portion and paclitaxel, wherein the antibody binds CD20 (see claim 50). Reconstitution of the lyophilized composition of ‘112 patent wherein the antigen is CD20 would result in a complex meeting the limitations of the complex in the instant claims of providing therapeutic index.
17.	Claims 1-11 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-8, 10-11,16-17, 19-20, 26, 34, 37, 40, 43, 71 and 73 of copending Application No. 15/452,669. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to methods of treating lymphoma by administration of nanoparticle complexes comprising albumin, paclitaxel and anti-CD20 antibodies inherently providing therapeutic index.

18.	No claim is allowed.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Primary Examiner
Technology Center 1600
May 12, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644